 



Exhibit 10.58

LOAN AGREEMENT

THIS AGREEMENT between FOOD INVESTORS CORPORATION (“FIC”), and CUISINE
SOLUTIONS, INC., a Delaware corporation, with its principle place of business in
the State of Virginia (“CSI”) is made in the following terms and conditions:

FIC, hereafter referred as the “lender”, agrees to lend CSI, hereafter referred
as the “borrower”, the amount of three hundred thousand (300,000) US Dollars,
upon these terms and conditions set forth below.

Article 1: Amount of the loan

THREE HUNDRED THOUSAND US DOLLARS (US$300,000), initially in one single advance
of three Hundred Thousand Dollars, which will be paid by FIC by wire transfer of
immediately available funds into the CSI bank account number 2000073692126 at
WACHOVIA Bank. Amounts repaid may be re-borrowed upon the written request of
borrower and advanced in the manner set forth in the preceding sentence. CSI
shall make notations in its books and records as to loan amounts borrowed and
repaid and the dates thereof, which shall be binding on the partied absent
manifest error.

Article 2: Purpose of the loan

The loan will be used to finance short-term operations for the borrower.

Article 3: Effective Date, duration and repayment

The loan is immediately payable 90 days after the line of credit agreement with
Bank of Charles Town is finalized and the funds are made available to Cuisine
Solutions. This agreement shall be effective as of June 10, 2004. The duration
of the loan will be a maximum of six months, and the loan will mature and be due
and payable on December 10, 2004 (the “maturity date”).

Article 4: Availability of the funds

The lender agrees to make the funds of the loan available to the borrower within
five business days of the execution of this agreement.

Article 5: Terms of the loan

The rate of interest of this loan is 6% per annum, payable at maturity.

If the loan is extended, the interest due on the initial maturity date may at
CSI’s election, be capitalized and the increased principal will be payable on
the extended maturity date.

The interest shall be computed on the basis of the number of days elapsed
between the day the funds are made available and the day the interest is paid,
and the calculation on the basis of a year of 365 (three hundred and sixty five)
days.

 



--------------------------------------------------------------------------------



 



Interest will accrue on any payment not made by CSI at the due date of this loan
at the same rate as specified above, without any action or notice and demand,
from the due date until the complete repayment.

Article 6: Option to pay in advance

The borrower will have the option to pay the loan in advance, totally or
partially, at any time, without any prepayment premium or penalty, upon at least
two business days advance notice to the lender. Payments hereunder shall be
applied first to accrued interest and then to principal.

Article 7: Notices

All notices or demands pursuant to this loan agreement shall be in writing and
shall be sent by letter or telefax to each party at its address underneath its
signature below and shall be deemed received upon actual receipt.

Article 8: Governing law, Jurisdiction

This agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Virginia.

In case of dispute, the parties to this agreement will submit the same to
binding arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association.

Article 9: Costs

Each party shall pays its own fees, expenses and disbursements in relation with
the negotiation and drafting of this agreement and any other agreements and
instruments to be executed pursuant to this agreement.

IN WITNESS WHEREOF, the undersigned have executed and delivered this agreement
this 10th day of June, 2004.

         
Food Investors Corporation
      Cuisine Solutions, Inc
 
       
By /s/ Jean-Louis Vilgrain
      By /s/ Stanislas Vilgrain

--------------------------------------------------------------------------------

 
     

--------------------------------------------------------------------------------

 
Name: Jean-Louis Vilgrain
      Name: Stanislas Vilgrain
Title: Chairman
      Title: CEO
 
       
Address for Notices:
      Address for Notices:
85 South Bragg Street
      85 South Bragg Street
Suite 600
      Suite 600
Alexandria, VA 22312
      Alexandria, VA 22312

 